PER CURIAM,
Harry J. Keene filed a motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Keene alleged that he was entitled to additional jail credit. We affirm the trial court’s order denying Keene relief. This affirmance is without prejudice to any right Keene may have to file a facially sufficient motion for postconviction relief that raises the allegation of ineffective assistance of counsel contained in his motion to correct illegal sentence.
Affirmed.
PATTERSON, C.J., and PARKER and CASANUEVA, JJ„ Concur.